NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARBJANSINGH                                    No.    19-71831
PUPINDERJEETSINGH, AKA Harbhajan
Singh,                                          Agency No. A078-400-605

                Petitioner,
                                                MEMORANDUM*
 v.

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Harbjansingh Pupinderjeetsingh1 (“petitioner”), a native and citizen of India,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
            Although petitioner’s name appears as Harbjansingh
      Pupinderjeetsingh in the orders issued by the agency, the petition for review
      and opening brief filed in this court show his name as Harbhajan Singh.
petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for withholding of removal and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations under the REAL ID Act. Shrestha v.

Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      In his opening brief, petitioner does not contest the BIA’s determination that

he waived any challenge to the IJ’s demeanor, implausibility, and relocation

findings. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between petitioner’s 2002 asylum application and his

2018 declaration and testimony as to the harm he suffered prior to his first entry to

the United States. See Shrestha, 590 F.3d at 1048 (adverse credibility

determination reasonable under the totality of the circumstances). Petitioner’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, we deny the petition

for review as to petitioner’s withholding of removal claim.

      Substantial evidence also supports the agency’s denial of petitioner’s CAT


                                          2                                    19-71831
claim because it was based on the same testimony the agency found not credible,

and petitioner does not point to any other evidence in the record that compels the

conclusion that it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to India. See Shrestha, 590

F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                          3                                      19-71831